699 N.W.2d 305 (2005)
Zerrenner
v.
Zerrenner.
No. 127273.
Supreme Court of Michigan.
July 14, 2005.
SC: 127273, COA: 246321.
On order of the Court, the application for leave to appeal the August 10, 2004 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered and, it appearing to this Court that the case of Deyo v. Deyo (Docket No. 126795) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application and cross-application be held in ABEYANCE pending the decision in that case.